1
2
3
4
5
6
7
8                                   UNITED STATES DISTRICT COURT

9                                  EASTERN DISTRICT OF CALIFORNIA

10
11   ERIK ARELLANO,                                   )   Case No.: 1:17-cv-01235 - LJO-JLT
                                                      )
12                  Plaintiff,                        )   ORDER GRANTING DEFENDANTS’ MOTION
                                                      )   TO COMPEL
13          v.                                        )   (Doc. 28)
                                                      )
14   CHAD HASKINS, et al.,                            )   ORDER DENYING PLAINTIFF’S MOTION FOR
                                                      )   AN EXTENSION OF TIME
15                  Defendants.                       )   (Doc. 29)
                                                      )
16
17          Erik Arellano asserts Bakersfield Police Officers Chad Haskins and Frederick Martinez used

18   excessive force after he surrendered to their arrest. (Doc. 9) Defendants report Plaintiff failed to serve

19   his initial disclosures and failed to respond to their discovery requests, including interrogatories,

20   requests for production of documents, and a request for admissions. Pursuant to Rule 37 of the Federal

21   Rules of Civil Procedure, Defendants seek to compel Plaintiff to submit his initial disclosures as

22   previously ordered by the Court and respond to their discovery requests. (Doc. 28) Plaintiff responded

23   by filing a motion for an extension of time for discovery. (Doc. 29)

24          For the reasons set forth below, Defendants’ motion to compel discovery is GRANTED and

25   Plaintiff’s motion for an extension of time is DENIED.

26   I.     Relevant Background

27          The Court held a scheduling conference on January 8, 2019, at which deadlines related to

28   discovery were set for the parties. (Doc. 24) The parties were ordered to exchange their initial

                                                          1
1    disclosures no later than January 28, 2019. (Id. at 1, 3) In addition, the Court ordered the parties to

2    complete all non-expert discovery no later than February 18, 2020. (Id.)

3           Defendants served Plaintiff with interrogatories, a request for admissions, and a request for

4    production of documents on February 13, 2019. (Doc. 28-1 at 2-3) Although responses were due no

5    later than March 18, 2019, Plaintiff failed to respond. (Id.) On March 28, 2019, Defendants’ Counsel,

6    Heather Cohen, notified Plaintiff through a letter “that his Initial Disclosure and discovery responses

7    were delinquent and requested that he provide his Initial Disclosure and responses to the discovery

8    requests on or before April 15, 2019.” (Id. at 3) Plaintiff failed to respond to the letter, either by

9    providing the discovery requested or seeking an extension of time to respond. (Id.)

10          On April 18, 2019, Defendants filed the motion now pending before the Court, reporting

11   Plaintiff failed to comply with the Court’s Scheduling Order to make his initial disclosures pursuant to

12   Rule 26 of the Federal Rules of Civil Procedure, and that he failed to respond to Defendants’ discovery

13   requests. (Doc. 28) In response, Plaintiff filed a motion for an extension of time on May 2, 2019 to

14   provide his discovery responses. (Doc. 29)

15   I.     Plaintiff’s Motion for an Extension of Time

16          Plaintiff seeks an extension of time to serve defendants with his initial disclosures and respond

17   to the discovery requests, reporting that the request “is solely based on the fact that [he is] an

18   incarcerated inmate, that has been pending transfer since the date of 4-5-2019.” (Doc. 29 at 1)

19   According to Plaintiff, due to the pending transfer, he has “not been in possession of [his] property

20   making it nearly impossible to respond.” (Id.)

21          However, Plaintiff fails to offer any reason for his failure to timely respond to the discovery

22   requests, as the deadline was March 18, 2019—more than two weeks prior to the identified pending

23   transfer date. Further, Plaintiff fails to explain why, despite lacking information regarding addresses,

24   he failed to respond to interrogatories and requests for admissions that addressed information within his

25   personal knowledge regarding the underlying events. Finally, he fails to explain why, when counsel

26   wrote to him about the outstanding discovery, he failed to write back to explain the circumstances.

27   Given Plaintiff’s failure to demonstrate good cause, Plaintiff’s motion for an extension of time to

28   respond to the discovery is DENIED.

                                                          2
1    II.    Defendant’s Motion to Compel Discovery

2           Under the Federal Rules, “[a] party seeking discovery may move for an order compelling an

3    answer, designation, production or inspection” when “a party fails to answer an interrogatory

4    submitted under Rule 33; or . . . a party fails to respond that inspection will be permitted – or fails to

5    permit inspection – as requested under Rule 34.” Fed. R. Civ. P. 37(a)(3)(B).

6           A.      Scope of Discovery and Requests

7           The scope and limitations of discovery are set forth by the Federal Rules of Civil Procedure

8    and Evidence. Fed. R. Civ. P. 26(b) states:

9           Unless otherwise limited by court order, parties may obtain discovery regarding any
            nonprivileged manner that is relevant to any party’s claim or defense – including the
10          existence, description, nature, custody, condition, and location of any documents or
            other tangible things…For good cause, the court may order discovery of any matter
11          relevant to the subject matter involved in the accident. Relevant information need not
            be admissible at the trial if the discovery appears reasonably calculated to lead to the
12          discovery of admissible evidence.

13   Relevant evidence is defined as “evidence having any tendency to make the existence of any fact that

14   is of consequence to the determination of the action more probable or less probable than it would be

15   without the evidence.” Fed. R. Evid. 401. Relevancy to a subject matter is interpreted “broadly to

16   encompass any matter that bears on, or that reasonably could lead to other matter that could bear on,

17   any issue that is or may be in the case.” Oppenheimer Fund, Inc. v. Sanders, 437 U.S. 340, 351 (1978).

18                  1.      Interrogatories

19          A party may propound interrogatories relating to any matter that may be inquired to under Rule

20   26(b). Fed. R. Civ. P. 33(a). A responding party is obligated to respond to the fullest extent possible,

21   and any objections must be stated with specificity. Fed. R. Civ. P. 33(b)(3)-(4). In general, a

22   responding party is not required “to conduct extensive research in order to answer an interrogatory, but

23   a reasonable effort to respond must be made.” Haney v. Saldana, 2010 U.S. Dist. LEXIS 93447, at *9

24   (E.D. Cal. Aug. 24, 2010) (citing L.H. v. Schwarzenegger, 2007 U.S. Dist. LEXIS 73753 (E.D. Cal.

25   Sep. 21, 2007)). Further, the responding party must supplement a response if the information sought is

26   later obtained or the previous response requires a correction. Fed. R. Civ. P. 26(e)(1)(A).

27                  2.      Requests for Production of Documents

28          A party may request documents “in the responding party’s possession, custody, or control.”

                                                          3
1    Fed. R. Civ. P. 34(a)(1). Similarly, a party may serve a request “to permit entry onto designated land

2    or other property possessed or controlled by the responding party, so that the requesting party may

3    inspect, measure, survey, photograph, test, or sample the property . . .” Fed. R. Civ. P. 34(a)(2). A

4    request is adequate if it describes items with “reasonable particularity;” specifies a reasonable time,

5    place, and manner for the inspection; and specifies the form or forms in which electronic information

6    can be produced. Fed. R. Civ. P. 34(b). Thus, a request is sufficiently clear if it “places the party

7    upon ‘reasonable notice of what is called for and what is not.’” Kidwiler v. Progressive Paloverde Ins.

8    Co., 192. F.R.D. 193, 202 (N.D. W. Va. 2000) (quoting Parsons v. Jefferson-Pilot Corp., 141 F.R.D.

9    408, 412 (M.D.N.C. 1992)).

10          The responding party must respond in writing and is obliged to produce all specified relevant

11   and non-privileged documents, tangible things, or electronically stored information in its “possession,

12   custody, or control” on the date specified. Fed. R. Civ. P. 34(a). Actual possession, custody or control

13   is not required. “A party may be ordered to produce a document in the possession of a non-party entity

14   if that party has a legal right to obtain the document or has control over the entity who is in possession

15   of the document.” Soto v. City of Concord, 162 F.R.D. 603, 620 (N.D. Cal. 1995). Such documents

16   include documents under the control of the party’s attorney. Meeks v. Parson, 2009 U.S. Dist. LEXIS

17   90283, 2009 WL 3303718 (E.D. Cal. September 18, 2009) (involving a subpoena to the CDCR); Axler

18   v. Scientific Ecology Group, Inc., 196 F.R.D. 210, 212 (D.Mass. 2000) (A “party must produce

19   otherwise discoverable documents that are in his attorneys’ possession, custody or control”).

20          In the alternative, a party may state an objection to a request, including the reasons. Fed. R.

21   Civ. P. 34(b)(2)(A)-(B). When a party resists discovery, he “has the burden to show that discovery

22   should not be allowed, and has the burden of clarifying, explaining, and supporting its objections.”

23   Oakes v. Halvorsen Marine Ltd., 189 F.R.D 281, 283 (C.D. Cal. 1998) (citing Nestle Food Corp. v.

24   Aetna Cas. & Sur. Co., 135 F.R.D. 101, 104 (D.N.J. 1990)). Boilerplate objections to a request for a

25   production are not sufficient. Burlington Northern & Santa Fe Ry. v. United States Dist. Court, 408

26   F.3d 1142, 1149 (9th Cir. 2005).

27                  3.      Requests for Admissions

28          “A party may serve on any other party a written request to admit, for purposes of the pending

                                                         4
1    action only, the truth of any matters within the scope of Rule 26(b)(1) relating to: (A) facts, the

2    application of law to fact, or opinions about either; and (B) the genuineness of any described

3    documents.” Fed. R. Civ. P. 36(a)(1).

4           If a matter is not admitted, a denial must “state in detail why the answering party cannot

5    truthfully admit or deny it.” Fed. R. Civ. P. 36(a)(4). “A denial must fairly respond to the substance of

6    the matter; and when good faith requires that a party qualify an answer or deny only a part of a matter,

7    the answer must specify the part admitted and qualify or deny the rest. The answering party may assert

8    lack of knowledge or information as a reason for failing to admit or deny only if the party states that it

9    has made reasonable inquiry and that the information it knows or can readily obtain is insufficient to

10   enable it to admit or deny.” Id.

11          B.      Discussion and Analysis

12          Under the Federal Rules, “[a] party seeking discovery may move for an order compelling an

13   answer, designation, production or inspection” when “a party fails to answer an interrogatory

14   submitted under Rule 33; or . . . a party fails to respond that inspection will be permitted – or fails to

15   permit inspection – as requested under Rule 34.” Fed. R. Civ. P. 37(a)(3)(B).

16          Defendants assert Plaintiff failed to respond to the following discovery requests: (1)

17   interrogatories from defendants Chad Haskins and Frederick Martinez; (2) Defendants’ First Request

18   for Admissions; and (3) Defendants’ First Request for Production of Documents. (Doc. 28-1 at 2-3)

19   Ms. Cohen, wrote to Plaintiff on March 28, 2019 to request the initial disclosures and the discovery

20   responses. (Doc. 26-1 at 3; Doc. 26-at 2, Cohen Decl. ¶ 5) Ms. Cohen informed Plaintiff that if the

21   discovery was not provided, Defendants would “file a motion to compel….” (Id. at 46) Despite this

22   information, Plaintiff failed to make his initial disclosures or respond to Defendants’ discovery

23   requests. Further, because Plaintiff failed to respond to the requests for admission, the requests were

24   deemed admitted as a matter of law when Plaintiff failed to timely respond. Fed. R. Civ. P. 36(a)(3);

25   see also Smith v. Pac. Bell Tel. Co., Inc., 662 F.Supp.2d 1199, 1229 (E.D. Cal. 2009) (explaining Rule

26   36 is self-executing and no motion is needed to deem the matters admitted)

27          Given Plaintiff’s complete failure to respond to the discovery requests, Defendants’ motion to

28   compel Plaintiff to serve his initial disclosures and respond to Defendants’ interrogatories and requests

                                                          5
1    for production of documents is GRANTED.

2    III.      Conclusion and Order

3              Plaintiff is reminded that failure to comply with a Court order—including the Court’s

4    Scheduling Order directing the parties to serve initial disclosures pursuant to Rule 26 of the Federal

5    Rules of Civil Procedure—may result in the imposition of sanctions, including dismissal of the action.

6    See, e.g., Ferdik v. Bonzelet, 963 F.2d 1258, 1260-61 (9th Cir. 1992) (dismissal for failure to comply

7    with a court order); Malone v. U.S. Postal Service, 833 F.2d 128, 130 (9th Cir. 1987) (same);

8              Accordingly, the Court ORDERS:

9              1.     Plaintiff’s motion for an extension of time (Doc. 29) is DENIED;

10             2.     Defendants’ motion to compel discovery (Doc. 28) is GRANTED;

11             3.     Plaintiff SHALL serve his initial disclosures no later than May 31, 2019; and

12             4.     Plaintiff SHALL respond to Defendants’ Interrogatories-Set One and produce

13                    documents responsive to Defendants’ Request for Production of Documents- Set One

14                    no later than May 31, 2019.

15   Plaintiff is strongly admonished that his failure to comply with this order or any other order of

16   the Court—including the scheduling order--may result in the Court imposing sanctions on him

17   which could include dismissal of the action as authorized by Local Rule 110.

18
19   IT IS SO ORDERED.

20          Dated:   May 10, 2019                               /s/ Jennifer L. Thurston
21                                                      UNITED STATES MAGISTRATE JUDGE

22
23
24
25
26
27
28

                                                          6
